

Exhibit 10.4


PRIOR
OBLIGATION
INFORMATION
LOAN NUMBER
120011219
ACCT. NUMBER NOTE DATE
12/19/18
CREDIT LIMIT
$400,000.00
MATURITY DATE
12/19/19
AMENDED
OBLIGATION
  INFORMATION






LOAN NUMBER
120011219
MATURITY DATE
12/19/19
   ACCT. NUMBER   MODIFICATION DATE
July 2, 2019
   INDEX (w/margin)               INTEREST RATE
   Not Applicable 6.500%


Creditor Use Only
CREDIT LIMIT
$500,000.00
INITIALS
MES



DEBT MODIFICATION AGREEMENT


DATE AND PARTIES. The date of this Debt Modification Agreement (Modification) is
July 2, 2019. The parties and their addresses are:
LENDER:
CITIZENS NATIONAL BANK OF TEXAS
200 North Elm, PO Box 717
Waxahachie, TX 75168
Telephone: (972) 938-4300
BORROWER: HVE INC.
a Delaware Corporation 100 EXECUTIVE CT STE 2
WAXAHACHIE TX 75165-1972
1. DEFINITIONS. In this Modification, these terms have the following meanings:
A.
Pronouns. The pronouns “I,” "me," and " my" refer to each Borrower signing this
Modification and each other person or legal entity (including guarantors,
endorsers, and sureties) who agrees to pay this Loan. "You" and "your" refer to
the Lender, with its participants or syndicators, successors and assigns, or any
person or entity that acquires an interest in the Modification or the Prior
Obligation.

B.
Amended Obligation. Amended Obligation is the resulting agreement that is
created when the Modification amends the Prior Obligation. It is described above
in the AMENDED OBLIGATION INFORMATION section.

C.
Credit Limit. Credit Limit means the maximum amount of principal you will permit
me to owe you under this Line of Credit, at any one time. My Credit Limit is
stated at the top of this Modification.






--------------------------------------------------------------------------------




D.
Loan. Loan refers to this transaction generally. It includes the obligations and
duties arising from the terms of all documents prepared or submitted in
association with the Prior Obligation and this modification, such as
applications, security agreements, disclosures, notes, agreements, and this
Modification.

E.
Modification. Modification refers to this Debt Modification Agreement.

F.
Prior Obligation. Prior Obligation refers to my original agreement described
above in the PRIOR OBLIGATION INFORMATION section, and any subsequent
extensions, renewals, modifications or substitutions of it.

2.
BACKGROUND. You and I have previously entered into a Prior Obligation. As of the
date of this Modification, the outstanding, unpaid balance of the Prior
Obligation is $389,047.44. Conditions have changed since the execution of the
Prior Obligation instruments. In response, and for value received, you and I
agree to modify the terms of the Prior Obligation, as provided for in this
Modification.

3.
CONTINUATION OF TERMS. I agree and understand that all other terms and
provisions in the Prior Obligation survive and continue in full force and
effect, except to the extent that they are specifically and expressly amended by
this Modification. The express amendment of a term does not amend related or
other terms - even if the related or other terms are contained in the same
section or paragraph of the Prior Obligation. For illustration purposes only, a
modification of the interest rate to be paid during the term of the loan would
not modify the default rate of interest even though both of those terms are
described in the Prior Obligation in a common section titled "Interest". The
term "Prior Obligation" includes the original instrument and any modifications
prior to this Modification.

4.
TERMS. The Prior Obligation is modified as follows:

A.
Promise to Pay. My promise to pay is modified to read:

(1)    PROMISE TO PAY. For value received, I promise to pay you or your order,
at your address, or at such other location as you may designate, amounts
advanced from time to time under the terms of the Loan up to the maximum
outstanding principal balance of $500,000.00 (Principal), plus interest from the
date of disbursement, on the unpaid outstanding Principal balance until the Loan
is paid in full and you have no further obligations to make advances to me under
the Loan.
My Credit Limit has been increased by $100,000.00.
B.
Interest. Our agreement for the payment of interest is modified to read:

(1)    INTEREST. Interest will accrue on the unpaid Principal balance of the
Loan at the rate of 6.500 percent (Interest Rate).
C.
Payments. The payment provision is modified to read:

(I) PAYMENT. I agree to pay all accrued interest on the balance outstanding from
time to time in regular payments beginning July 19, 2019, then on the same day
of each month thereafter. A final payment of the entire unpaid outstanding
balance of Principal and interest will be due December 19, 2019.
Payments will be rounded to the nearest $.01. With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31st day of a month that contains no such day will, instead, be made on
the last day of such month.
D.
Fees and Charges. As additional consideration for your consent to enter into
this Modification, I agree to pay, or have paid these additional fees and
charges:

(1)    Late Charge. If a payment is more than 10 days late, I will be charged
5.000 percent of the Amount Of Payment. However, this charge will not be greater
than $1,500.00. I will pay this late charge promptly but only once for each late
payment.





--------------------------------------------------------------------------------




5.
WAIVER. I waive all claims, defenses, setoffs, or counterclaims relating to the
Prior Obligation, or any document securing the Prior Obligation, that I may
have. Any party to the Prior Obligation that does not sign this Modification,
shall remain liable under the terms of the Prior Obligation unless released in
writing by you.

--------------------------------------------------------------------------------

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND, TO THE EXTENT PERMITTED BY LAW, MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

--------------------------------------------------------------------------------



6.
SIGNATURES. By signing, I agree to the terms contained in this Modification. I
also acknowledge receipt of a copy of this Modification.






--------------------------------------------------------------------------------




7.



BORROWER:


HVE INC.




By /s/ Joseph O’Daniel        
JOSEPH O’DANIEL, President




By /s/ Christopher Cunningham    
CHRISTOPHER CUNNINGHAM, Senior Vice President





